                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

 N.L.D., LONNZO LEE HARPER,
 and TAMESHIA R. DAVIS,

         Plaintiffs,                                Case No. 19-cv-50-jdp

    v.

 CRESTWOOD ELEMENTARY SCHOOL,

         Defendant.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case for lack of subject-matter jurisdiction.


         /s/                                                7/2/2019
         Peter Oppeneer, Clerk of Court                     Date
